NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 01/10/2022.  In applicant’s amendments claims 7, 15, 17 cancelled, claims 1, 6, 10 were amended.
Claims 1-6, 8-14, 16, and 18 are currently pending and considered below.
Response to Amendment
The objections to drawing, specification, and claims along with the rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 01/10/2022. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Heedy (Registration Number 64387) on 04/20/2022.
The application has been amended as follows:
Claim 1, line 4: amend “bottom side;” to ---bottom side, wherein the attachment zones and bottom side are on a first horizontal plane---.
Claim 1, line 13: amend “base bar each having at least one attachment point” to ---base bar each having an elongated upper surface and at least one attachment point, wherein the attachment point and the elongated upper surface are on a second horizontal plane---.
Claim 1, lines 30-31: amend “such that the elongated member is in face-to-face abutment with each of the first and second opposing base bars” to ---such that the first and second horizontal plane are coplanar---.
Claim 6, line 4: amend “bottom side;” to ---bottom side, wherein the attachment zones and bottom side are on a same horizontal plane---.
Claim 6, line 16: amend “base bar each having at least one attachment point” to ---base bar each having an elongated upper surface and at least one attachment point, wherein the attachment point and the elongated upper surface are on a same second horizontal plane---.
Claim 6, lines 32-33: amend “such that the elongated member is in face-to-face abutment with each of the first and second opposing base bars” to ---such that the first and second horizontal plane are coplanar---.
Claim 10, line 4: amend “bottom side;” to ---bottom side, wherein the attachment zones and bottom side are on a same horizontal plane---.
Claim 10, line 9: amend “base bar each having at least one attachment point” to ---base bar each having an elongated upper surface and at least one attachment point, wherein the attachment point and the elongated upper surface are on a same second horizontal plane---.
Claim 10, lines 19-20: amend “such that the elongated member is in face-to-face abutment with each of the first and second opposing base bars” to ---such that the first and second horizontal plane are coplanar---.
REASONS FOR ALLOWANCE
Claims 1-6, 8-14, 16, and 18, as filed on 01/10/2022, and as amended in accordance with the examiner’s amendment, see above, are allowable.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claims 1, 6, and 10, the closest prior art US 9950206 B2 (Biddix) fails to teach or render obvious the adjustable height balance beam in combination with all of the elements and structural and functional relationships as claimed and further including wherein the first and second horizontal plane are coplanar in the second configuration.
The prior art of record teaches that the first and second horizontal planes are separated by the height of the base extension 314 when in a second configuration when the height beams are removed, which are not considered equivalent to applicant’s invention. It would not have been obvious to one skilled in the art prior to the effective filing date to remove the extension without breaking the prior art and prevent the bars to be attached to the base bar. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784